 


109 HCON 393 IH: Honoring the African Americans who have served in the Armed Forces.
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 393 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Conyers submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Honoring the African Americans who have served in the Armed Forces. 
 
 
Whereas in 2004, there were 2,400,000 African American military veterans in the United States who have courageously served in the Armed Forces;
Whereas in 2005, 18.7 percent of the Navy, 22.3 percent of the Army, 14.9 percent of the Air Force, and 11.5 percent of the Marine Corps were comprised of African Americans; 
Whereas in 2005, African Americans constituted 11.7 percent of the total adult population (over age 18) of the United States, but 18.1 percent of the total members of the Armed Forces; 
Whereas African Americans have recognized the call to duty and have served in the Armed Forces in every war in the history of the Nation, including Crispus Attucks, a runaway slave who was the first casualty of the American Revolutionary War; 
Whereas African Americans in the Armed Forces have faced racial segregation and discrimination in the course of their service to the United States; 
Whereas in post-September 11th, 2001, conflicts in Afghanistan and Iraq, 2,604 United States service members have lost their lives (as of April 1, 2006), of whom 259 were African Americans; and 
Whereas because African American members of the Armed Forces have demonstrated competence, skill, and devotion in their service, they have helped bridge the racial divide in the United States: Now, therefore, be it 
 
That Congress honors and recognizes the contribution of African Americans who have served the United States in the Armed Forces. 
 
